Case 2:20-mc-00080-JDL Document 21 Filed 12/11/20 Page 1 of 2            PageID #: 78



                            United States District Court
                                   District of Maine
In Re:                                  )
                                        )
COURT OPERATIONS UNDER                  )
THE EXIGENT CIRCUMSTANCES               )
CREATED BY THE COVID-19                 ) GENERAL ORDER 2020-17
CORONAVIRUS & RELATED                   )
PANDEMIC PRECAUTIONS                    )


     GENERAL ORDER AUTHORIZING LIMITED IN-COURT SERVICES

        Based on the recent surge in the number of COVID-19 cases in the District of
 Maine, and to protect public health and safety, the U.S. District Court for the
 District of Maine has reduced the number of employees working in the Clerk’s
 Offices at the Margaret Chase Smith Federal Building and the Edward T. Gignoux
 Courthouse. Accordingly, it is ORDERED:

        A. Limited In-Court Services. When deemed necessary by the Clerk of
 Court, the Clerk’s Offices in Bangor and Portland may reduce their in-court services
 so that the offices are physically open only for the receipt of documents. During such
 periods, the Clerk’s Office staff shall be available to the public by telephone and
 email, and the Clerk’s Offices’ in-person intake windows may be closed. Persons
 wishing to file documents in person will be directed to leave the documents at a
 designated drop-off point in the Court at a designated time.

       B. Ensuring Public Access to File Documents and Obtain Assistance.
 When in-court services are limited, the Clerk of Court shall post at the Courthouse
 entrances and on the District of Maine’s website up-to-date information on how and
 when the public may access the Clerk’s Offices for purpose of filing documents or
 obtaining other assistance. Persons wishing to schedule a designated time to file
 documents in person with the Clerk of Court, or to obtain additional information or
 guidance, should call or email the Clerk’s Office:

                      a. Bangor Clerk of Court: (207) 945-0575,
                        usdc emergency@med.uscourts.gov
                      b. Portland Clerk of Court: (207) 780-3356,
                        usdc emergency@med.uscourts.gov

       C. Electronic Filing of Documents. When in-court services are limited,
attorneys and registered self-represented parties may still file documents with the
court electronically through CM/ECF.


                                          1
Case 2:20-mc-00080-JDL Document 21 Filed 12/11/20 Page 2 of 2        PageID #: 79



      D. Effective Time and Date. This General Order takes effect at 12:01 a.m.
on December 14, 2020, and shall remain in effect until further Order of the Court.

       SO ORDERED.


       Dated: December 11, 2020


                                                    /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE




                                        2
